                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

EMILIO NOYOLA                                                                  PLAINTIFF
REG. #33576-177

v.                          CASE NO. 2:19-CV-00092 BSM

STILES, Physician Assistant,
FCI Forrest City, et al.                                                   DEFENDANTS

                                         ORDER

       After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

partial recommended disposition [Doc. No. 5] is adopted. Noyola may proceed with his

Federal Tort Claims Act claims against the United States and his Bivens claims against

Lieutenant Elam and Officer Nichols in their individual capacities. Noyola’s claims against

the Bureau of Prisons and against Elam and Nichols in their official capacities are dismissed

with prejudice. His claims against Physician Assistant Stiles, Physician Assistant Ward, and

Lieutenant Odems are dismissed without prejudice.

       IT IS SO ORDERED this 15th day of October 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
